Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Vanessa Perez-Ramos on 05/18/2022.
The application has been amended as follows: 
In the claims: 
Claim 5-8 and 13-19 are cancelled. 
Claim 9, line 1 “a hexagonal” has been replaced with --the hexagonal--; 
Claim 9, line 1, after “powder”, -- of claim 1-- has been inserted. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the declaration of 1.132 filed on 04/13/202 showing the hexagonal nitride powder of JP2011-98882 (equivalent for applied closest prior art US patent No. 8679429 having certain agglomerated particle size, tap density within the claimed range not necessary having the claimed DB absorption rate (table on page 2 of the declaration) is convincing.  Updated searches have not provided any other better references teaching a hexagonal nitride powder having such DBP absorption rate along with other properties as that of instantly claimed.  For example, US4642298 discloses using hexagonal boron nitride to form composite nitride sintered body, while US2015/0337145 discloses using hexagonal boron nitride powder to manufacturing ink based on boron nitride. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/Primary Examiner, Art Unit 1732